Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 1 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 2 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 3 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 4 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 5 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 6 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 7 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 8 of 9
Case 19-41152-JJR13   Doc 32    Filed 09/18/19 Entered 09/18/19 16:20:06   Desc Main
                               Document      Page 9 of 9
